Citation Nr: 1228171	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  06-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus type II with onychomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In June 2004 and October 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In a March 2008 submission, the Veteran, through his representative, raised a claim for service connection for a cardiac disorder, secondary to the Veteran's service-connected diabetes mellitus.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the claim is REFERRED to the AOJ for appropriate action.  

In a recent case, the Court held that a claim for TDIU can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  The present increased rating claim differs, however.  A formal claim for TDIU was considered and denied by the RO in the rating decision issued in March 2007; the Veteran did not appeal that decision.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of a TDIU rating whether in the same or separate rating decision.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus does require insulin, oral hypoglycemic, and a restricted diet, but he has not been shown to require regulation of activities.
2. The Veteran's service-connected onychomycosis manifests in recurrent toe pain, irritated toes, and thick and curved nails, requiring surgical removal.

3. Venous stasis and stasis dermatitis are not complications associated with the Veteran's service-connected diabetes mellitus.

4. The preponderance of the competent evidence shows that the Veteran does not have a diagnosis of diabetic neuropathy.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2. The criteria for a separate compensable rating for service-connected onychomycosis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7804 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in October 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain additional VA treatment records and to schedule VA examinations for diabetes mellitus, venous stasis, and stasis dermatitis.  A review of the post-remand record shows that up-to-date VA treatment records were added to the claims file and that VA examinations in response to the remand were performed in December 2010.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the October 2010 remand, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in May 2005 with regard to his service connection claim, prior to the initial unfavorable AOJ decision issued in September 2005.  An additional letter was sent in August 2007, which was relevant to the initial rating claims, and which specifically addressed the evidence necessary to substantiate disability ratings and effective dates.

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist him in developing his claims, and his and VA's obligations in providing such evidence for consideration.  With regard to the initial rating claims, such claims are generally considered to be "downstream" issues from the original grant of benefits.  VA's General Counsel issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice as to disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon receipt of a Notice of Disagreement.  38 C.F.R. § 3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) under § 3.159(b).  Nevertheless, the Board finds that no prejudice to the Veteran has resulted from the inadequate timing of the notice with respect to disability ratings.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, the Board observes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F.3d.  In the present case, the Board observes that, after the August 2007 VCAA letter, the Veteran's initial rating claims were readjudicated in an SSOC.  Thus, any timing deficiency of notice was rectified by subsequent adjudication.   

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, disability records from the Social Security Administration (SSA), and the reports of August 2005, September 2005, November 2007, December 2010, and December 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the reports they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings.  The Board observes that the August 2005, September 2005, and November 2007 examination reports do not indicate that the examiner reviewed the claims file.  However, this factor alone does not render the examination inadequate.  In an increased rating claim, the current findings are most relevant to an equitable outcome.  As nothing suggests that the lack of a claims file resulted in the examiners documenting findings inconsistent with the medical history outlined in the claims file, the Board does not find VA examinations inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Therefore, the Board has considered all evidence of record in evaluating the Veteran's service-connected disability.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is currently in receipt of a 20 percent disability evaluation for his service-connected diabetes mellitus with onychomycosis, pursuant to 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The Veteran contends that his symptoms of diabetes mellitus warrant a higher rating than the 20 percent assigned, to include a separate compensable rating for his service-connected onychomycosis.  

The Veteran's service-connected diabetes mellitus is currently assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  60 percent evaluation is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability evaluation is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  "Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4119 (2011).  Diagnostic Code 7913, Note (1) indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Diagnostic Code 7913, Note.

VA treatment records show that the Veteran's diabetes mellitus fluctuates between controlled and uncontrolled.  The medical evidence shows that the Veteran's service-connected diabetes mellitus was diagnosed in 2002 and he is treated with both insulin and oral hypoglycemic and restricted diet.  Treatment records show that he is seen by his treatment provider approximately every three to four months.  

However, while the Veteran's service-connected diabetes mellitus has been often noted as poorly controlled, no limitation of his activities in order to help regulate his diabetes mellitus was prescribed.  His treatment records show that starting in February 2006, he was involved in the MOVE Weight Management program through VA which involves physical activity and exercise, and his records do not show that he was restricted in his participation.  The August 2005 and December 2010 VA examiners specifically stated that there was no restriction of the Veteran's activities on account of his diabetes mellitus.  

The Board has considered the Veteran's arguments that his symptoms meet the criteria for a 40 percent rating for diabetes mellitus, but finds that his statements alone do not support the claim for an increased rating.  The Court has held that medical evidence is required to show that occupational and recreational activities have been restricted for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Moreover, the Board notes that the Veteran has not offered specific examples of how his diabetes mellitus affects him beyond the need for insulin and restricting his diet.  At the November 2007 VA examination, the Veteran indicated that he had had both hips replaced and so was unsure whether his service-connected diabetes mellitus restricted his activities or not.  The December 2010 skin examiner noted that the Veteran reported back problems that inhibited his ability to exercise.  Thus, the Board concludes that the competent evidence of record does not demonstrate that the Veteran must restrict his activities to manage his service-connected diabetes mellitus.  

Additionally, the Board notes that the Veteran was hospitalized in June 2008 for hyperkalemia apparently associated with his insulin dosage, but he has not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions.  Accordingly, the Board determines that a rating in excess of 20 percent for service-connected diabetes mellitus is not warranted at any time during the appeal period.  

Complications of diabetes mellitus that warrant a compensable rating are to be rated separately.  Onychomycosis is not specifically listed in the rating schedule, but is rated as analogous to a skin disorder.  In the Veteran's case, his onychomycosis has resulted in thick, painful nails requiring surgical removal and reduction.  Consequently, the Board determines that of the diagnostic codes relevant to skin disorders, the rating criteria for scars are most applicable.  


The Board observes that the rating criteria for scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008 or when specifically requested by the Veteran to be considered.  See 73 Fed. Reg. 54708 (September 23, 2008).  Thus, as the Veteran filed his claim in September 2005 and he has not argued that the revised regulations should be applied, only the rating criteria in effect as of August 30, 2002 apply to this case.

As of August 30, 2002, scars, other than of the head, face, or neck, are to be rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic Code 7801, which governs scars, other than the head, face, or neck, that are deep or cause limited motion, a 10 percent evaluation is assigned when the area or areas exceed six square inches (39 square centimeters).  A 20 percent evaluation is assigned when the area or areas exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  Diagnostic Code 7801, Note (2).

Under Diagnostic Code 7802, scars, other than the head, face, or neck, that are superficial, that do not cause limited motion, and that involve area or areas of 144 square inches (929 sq. cm.) or greater are assigned a 10 percent rating.

Under Diagnostic Code 7803, a 10 percent evaluation is assigned for scars that are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Notes (1), (2).

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for scars that are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7805, other types of scars will be rated based on limitation of function of affected part.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's onychomycosis manifests in symptoms of a severity to warrant a separate compensable rating as analogous to a superficial scar.  38 C.F.R. § 4.118, Diagnostic Codes 7899-7804.
The Veteran was afforded a VA examination in August 2005.  At this examination, the examiner noted onychomycosis with abnormal texture and induration.  There was no ulveration, exfoliation, crusting, tissue loss, inflexibility, pigmentary changes, or limitation of motion.  The percentage of the whole body affected was 0.1 percent.  

The Veteran received a dermatology consult in February 2006 that found onychomycosis of the toes, right greater than left.  Lamisil was prescribed for three months.  A March 2006 VA foot examination also noted thickened, discolored toe nails and a reddened left great toe.  Such symptoms continued to be observed, and in June 2006, it was reported that the Veteran had had the full twelve weeks of Lamisil, but no normal nail was visible.  An August 2006 dermatology consult yielded a diagnosis of onychocryptosis of the left toe nail, and a matricectomy was scheduled and performed in October 2006.

At the December 2010 VA skin examination, the examiner observed blue/green/black dystrophic great toe nails most likely colonized by pseudomonas bacteria.  The examiner indicated that a bacterial infection was not related to the diabetes mellitus or a fungal infection such as onychomycosis.  However, onychomycosis continued to be noted in VA treatment records; February 2011 and March 2011 VA treatment records documented left big toe pain, and the latter record described the left big toe nail as thick and curly.  

In sum, the Veteran's onychomycosis manifests in symptoms that warrant a separate compensable rating.  As the rating assigned to any service-connected disability is an appealable issue in itself, the initial rating evaluation will be assigned by the RO, subject to the laws governing the payment of monetary benefits.

Finally, in accordance with the Board's remand, VA examinations were conducted to assess whether the Veteran suffered an additional complications of the service-connected diabetes mellitus that may or may not be compensable.  Service connection was granted by the RO for diabetic nephropathy in a February 2012 rating decision with a 60 percent rating assigned, effective December 14, 2010.  A 100 percent rating was assigned, effective December 14, 2011.  While this disability is a complication associated with the Veteran's service-connected diabetes mellitus, as it was deemed compensable at service connection, it is a separate service-connected disability with separate rating and not part of the issue currently on appeal.

VA examinations for the Veteran's venous stasis, and stasis dermatitis were performed in December 2010, and an examination of his eyes was performed in December 2011.  The VA examination for venous stasis revealed 2+ pitting edema with chronic ulcerations of the lower extremities and slightly diminished sensation in the toes, but intact pulses.  The examiner stated that chronic venous stasis is due to incompetence or insufficiency of the valves in the venous system, which is a separate and distinct diagnosis from vascular changes that occur due to diabetes mellitus.  The examiner indicated that diabetes mellitus causes macrovascular and microvascular manifested by arterial disease, such as peripheral artery disease, cerebrovascular disease, and cardiovascular disease.  The examiner opined that venous stasis, however, is less likely as not associated with the Veteran's service-connected diabetes mellitus or any of his other service-connected disabilities, including hypertension and peripheral neuropathy.  

The Board acknowledges that some VA treatment records offer a provisional diagnosis of diabetes mellitus with venous stasis, e.g., an October 2007 physical therapy record, and the Veteran has been provided diabetic shoes and socks to assist with the venous stasis and the resulting wounds on the lower legs, the treatment evidence does not offer a detailed evaluation of the Veteran's venous stasis as a diabetic process.  The Board notes that a March 2006 diabetic foot examination found normal pulses with decreased sensation; it was noted that no ulcers were present, but the Veteran's recurrent edema due to venous stasis was not discussed.  Thus, the Board finds that a "provisional" diagnosis associating the Veteran's venous stasis with his service-connected diabetes mellitus is not sufficient to outweigh the probative value of the December 2010 VA examiner.  Accordingly, the Board determines that the Veteran does not have an additional complication of venous stasis associated with his service-connected diabetes mellitus to warrant consideration of a separate compensable rating.  
VA treatment records show that the Veteran exhibits patches of dermatitis on his legs.  At the December 2010 VA skin examination, the examiner documented fairly severe stasis dermatitis.  The examiner stated that stasis dermatitis relates to weak veins, obesity, prolonged sitting or standing and a hereditary tendency.  The examiner opined that it is not due to service-connected diabetes mellitus.  VA treatment records show frequent complaints and treatment for stasis dermatitis, which was treated with compression socks.  The treatment records do not suggest that the stasis dermatitis is associated directly with the Veteran's service-connected diabetes mellitus.  Further, as the Veteran's venous stasis is not related to his service-connected diabetes mellitus, to the extent the stasis dermatitis is due to the venous stasis, it remains unrelated to the Veteran's service-connected diabetes mellitus. 

Finally, as for the Veteran's eyes, the Board notes that an April 2008 VA treatment record states a diagnosis of mild diabetic retinopathy OD (right eye), but not OS (left eye), which was reiterated by the December 2010 diabetes mellitus and venous stasis examiner.  However, this diagnosis is not consistent with the other medical evidence.  The record shows that the Veteran undergoes periodic eye examinations, and these examinations show no diabetic retinopathy.  A September 2005 VA examiner opined that there was no ocular involvement in the Veteran's service-connected diabetes mellitus.  A January 2011 ophthalmology note acknowledged the April 2008 finding, but stated that there is no diabetic retinopathy, which was also found to be the case by the December 2011 VA examiner.  Accordingly, the Board concludes that the preponderance of the evidence is against a diagnosis of diabetic retinopathy.  
  
Based on the foregoing, the Board finds that a rating in excess of 20 percent for service-connected diabetes mellitus is not supported by the evidence and that the Veteran has no complications of the disability other than onychomycosis and nephropathy to warrant assignment of separate ratings.  The record reflects that the Veteran's service-connected diabetes mellitus requires no more than the use of oral medication/insulin and a restricted diet.  Absent evidence of medically required avoidance of strenuous occupational and recreational activities, the Board determines that the Veteran does not have restriction of activities as defined by VA regulations.  Accordingly, the Board concludes that a preponderance of the evidence is against a rating in excess of 20 percent for service-connected diabetes mellitus, and therefore, that claim is denied.  

The Board notes that an extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R.
 § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

In the present case, the Board finds no evidence that the Veteran's service-connected diabetes mellitus with onychomycosis presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The manifestations of his service-connected disabilities are fully contemplated by the rating schedule.  While there are higher evaluations available, the Veteran has not been shown to have met the criteria.  The Veteran is unemployed and been in receipt of disability benefits from SSA; however, the Board observes that the benefits were not based on the service-connected diabetes mellitus.  In fact, the Veteran did not have a diagnosis of diabetes mellitus at that time.  Additionally, the Veteran has only been hospitalized once, for hyperkalemia, and while this disorder appears to have been related to the Veteran's insulin dosage, it does not constitute frequent hospitalization that warrants an extra-schedular rating.  Therefore, the Board finds that referral for an extra-schedular rating is not appropriate in this case.




ORDER

A rating in excess of 20 percent for service-connected diabetes mellitus is denied.

A separate rating for service-connected onychomycosis, associated with service-connected diabetes mellitus is granted, subject to the laws governing the payment of monetary benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


